Wood, 3., (after stating the facts.) There was evidence from which the jury might have concluded that the compress company received the cotton, and expected to charge storage for same. There was also proof to justify the conclusion that the compress company received the cotton with the expectation of getting its compensation for keeping same in the way of charges for compressing. In either event, the appellant would be a bailee for hire. We will not discuss the evidence in detail, but a finding that the compress company was not a gratuitous bailee is certainly abundantly supported by the evidence. The bailment was reciprocally beneficial to the bailee and bailor, and the bailee was answerable for a want of ordinary care, or for ordinary neglect. St. Louis s. W. Ry. Co. v. Henson, 61 Ark. 302; 3 Am. & Eng. Enc. Law, p. 746. The instructions were warranted by the proof, and they are substantially correct. They at least contain no error prejudicial to appellant. The judgment is affirmed.